Title: From Thomas Jefferson to George Washington, [11 July 1793]
From: Jefferson, Thomas
To: Washington, George



[11 July 1793]

Th: Jefferson presents his respects to the President. He had expected that the Secretaries of the Treasury and War would have given to the President immediately the statement of facts in the case of the Little Sarah, as drawn by the former and agreed to, as also their Reasons: but Colo. Hamilton having informed Th:J. that he has not been able to prepare copies, Th:J. sends the President the copies they had given him, which being prefixed to his opinion will make the case complete, as it is proper the President should see both sides of it at once.
Th:J. has had a fever the two last nights which has held him till the morning. Something of the same is now coming on him. But nothing but absolute inability will prevent his being in town early tomorrow morning.

Th:J. had written the above before he had the honor of the President’s note on the subject of this vessel. He has received assurance from Mr. Genet to-day that she will not be gone before the President’s decision. Th: J. is himself of opinion that whatever is aboard of her of arms, ammunition or men contrary to the rules heretofore laid down by the President, ought to be withdrawn. On this subject he will have the honor of conferring with the President, or any others, whenever he pleases.
